USCA4 Appeal: 22-7025      Doc: 7        Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-7025


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MARK ANTHONY JAMES, a/k/a Shoffer, a/k/a Shoff Dog,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00604-JFA-9)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Mark Anthony James, Appellant Pro Se. Elliott Bishop Daniels, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-7025      Doc: 7        Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

              Mark Anthony James appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release.       After reviewing the record, we

        conclude that the district court did not abuse its discretion in denying James’ motion.

        See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (stating standard of review).

        Accordingly, we affirm the district court’s order. United States v. James, No. 3:14-cr-

        00604-JFA-9 (D.S.C. Aug. 17, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2